Citation Nr: 9901816	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966. 

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1996 decision by the VA RO, which 
denied service connection for coronary artery disease.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that coronary artery disease began 
during service, warranting service connection.  He argues 
that chest pain and chest wall spasms that he experienced 
during and shortly after service represented the onset of 
coronary artery disease, even though such disease was not 
diagnosed for years after service.  


DECISION OF THE BOARD

The Board, in accordance with 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), has reviewed and considered all of the evidence 
and material of record in the veterans claims file.  Based 
on its review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that that the veteran has not presented a well-
grounded claim for service connection for coronary artery 
disease.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for coronary artery 
disease.



CONCLUSION OF LAW

The veterans claim for service connection for coronary 
artery disease is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1962 to 
January 1966. 

The veterans service medical records show he was seen for 
chest pain in February 1964.  Physical examination was 
negative except for minimal tenderness on the costochondral 
junction.  The next day he reported a mild intercostal pain 
in the area of the anterior left 7-8 rib area.  It was 
reported that he was seen the previous evening when the 
complaints were felt to represent a muscle spasm.  In 
February 1965, while on active duty, the veteran was seen at 
St. Vincents Hospital for complaints of chest pain, the 
diagnosis was muscle spasm, and he was treated with Librium 
and Darvon.  The January 1966 service separation examination 
noted a normal heart and vascular system.  The veteran gave a 
history of multiple symptoms (headaches, dizziness, shortness 
of breath, chest pains, palpitations, indigestion, insomnia, 
nightmares, excessive worry) which reportedly were all 
related to nervousness, and he indicated he had no problems 
at present.

The veteran was seen at the Bridgeport Hospital emergency 
room in April 1966 for complaints that he had heart muscle 
spasms and difficulty breathing.  A chest X-ray was ordered 
and the diagnosis was pain in chest.  He was seen the next 
day at St. Vincents Hospital, hyperventilating and 
complaining of left chest pain with tenderness localized over 
the left 5th rib.  It was reported that chest X-rays at the 
previous hospital were normal and there was no objective 
tenderness over the left chest.  The diagnoses were sinusitis 
and conjunctivitis of questionable allergic etiology, and 
hysteria.  He was seen again the next day, in April 1966, at 
the Bridgeport Hospital medical clinic for a complaint that 
he and been having chest pains for the last 4 years that had 
been getting more frequent since his discharge from service.  
On examination of the heart, it was reported that the point 
of maximum impulse (PMI) could not be localized, no thrill 
was felt, and heart sounds were normal.  There was tenderness 
in the epigastrium.  The diagnoses were active peptic ulcer, 
and tension or anxiety neurosis.  He returned to the 
Bridgeport Hospital clinic in May 1966, reporting he still 
had sharp pain in his chest.  Tests (an X-ray of the thoracic 
spine and a VDRL) were negative.

The veteran was seen at St. Vincents Hospital for complaints 
of chest pain in June 1966.  He had a normal EKG.  The 
diagnosis was muscle spasm.  

In June 1966 the veteran filed a claim for service connection 
for a number of conditions, including a nervous heart.

On an August 1966 VA examination, the veteran reported that 
he had muscle spasms of the heart in service.  Cardiovascular 
examination, including a chest X-ray and EKG testing, 
determined that there was no evidence of cardiovascular 
disease.  

On an August 1966 VA psychiatric examination, it was reported 
that the veteran had a psychiatric evaluation 6 weeks earlier 
when he emphasized vague symptoms of cardiac difficulty which 
he described as muscle spasms around the heart.  At that 
time all physical studies were normal, and the diagnosis was 
psychoneurotic reaction, hysterical reaction.  He reportedly 
continued to have similar complaints.  The examiner commented 
that the veteran had complaints of cardiac symptoms which 
began in service which appeared to be hysterical in nature.  
The final diagnosis was psychoneurotic reaction, hysterical 
reaction, mild.

The veteran was admitted to a VA Medical Center (VAMC) in 
August-September 1966, primarily for an elective 
tonsillectomy for tonsillitis.  During the admission he was 
also evaluated by cardiologists because of his history of 
heart muscle spasm since 1962.  A chest X-ray and EKG 
were within normal limits.  It was determined that his 
symptoms represented chest wall muscle spasm, not cardiac 
disease.

In September 1966 the RO granted service connection for 
psychoneurotic reaction, hysterical reaction.

In August 1995 the veteran filed a claim for service 
connection for coronary artery disease.  He recalled chest 
symptoms he had during and shortly after service, and he 
asserted that such represented coronary artery disease which 
was diagnosed years later.  The veteran related he had a 
heart attack and coronary artery bypass surgery in 1988, and 
he thereafter had additional treatment for heart disease, 
including another bypass operation in 1994.  With his claim 
he submitted a July 1995 statement from David Chess, M.D., 
who reported the veteran had had 2 coronary artery by-pass 
surgeries, the first in 1988 and the second in 1994.

On an April 1996 VA cardiovascular examination, the veteran 
reported that he had begun to have left-sided chest pain at 
16 years of age (prior to service), while performing 
athletics.  He also gave a history of chest pain in service, 
and he described treatment for heart disease since 1988.  
Following examination, the diagnoses were coronary artery 
disease, angina, and chest wall syndrome after surgery.

In a July 1996 statement, Dr. Chess reported that he had 
reviewed some of the veterans medical records from service 
and noted that the veteran had been seen on 2 occasions for 
chest pain.  He commented that there was no documentation of 
any physical examination that would support a diagnosis of 
muscle spasm, nor was there any attempt to rule out 
cardiac causes of the veterans chest pain.  It was also 
noted that no stress test was ordered or obtained.  Dr. Chess 
added that with the veterans early onset of coronary artery 
disease, the chest pains in service may have been his 
earliest symptoms.

The veteran testified at a hearing at the RO in April 1997.  
He described the symptoms he had during service, and he 
asserted the symptoms were then wrongly diagnosed as being 
due to muscle spasms or psychiatric problems.  The veteran 
also described how years later he was treated for 
hypertension and coronary artery disease, and he argued that 
his heart disease was present in service.  He said that Dr. 
Chess was his primary physician and a surgeon and internist, 
not a cardiologist.  He added that Dr. Chess had based his 
opinion, in part, on history obtained from the veteran and 
that Dr. Chess was not aware of all of the veterans medical 
history concerning this issue.  The veteran also testified 
that the doctors who had performed his heart surgery 
indicated that his cardiac condition had developed over many 
years.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including organic heart disease and hypertension, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran asserts his coronary artery disease started 
during service.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well grounded, meaning plausible.  
If he has not presented evidence that his claim is well 
grounded, there is no further duty on the part of the VA to 
assist him with his claim, and it must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veterans claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veterans period of 
active duty (1962-1966) are negative for treatment or a 
diagnosis of organic cardiovascular disease.  Such records 
show that he was seen for chest pain in service, but such was 
found to be on a musculoskeletal or psychiatric basis; no 
cardiovascular disease was found.  The veterans heart and 
vascular system were normal on the service separation 
examination in 1966.  In 1966, within the year after his 
separation from service, the veteran was evaluated for 
complaints of heart muscle spasm, and it was determined 
by St. Vincents Hospital, Bridgeport Hospital, and a VAMC, 
that his symptoms were on a musculoskeletal or psychiatric 
basis, and no cardiac etiology was ever shown for his 
symptoms.  Thus, there is no medical evidence of organic 
cardiovascular disease during service or within the year 
thereafter.

Later medical records indicate a history of hypertension and 
coronary artery disease being diagnosed many years after 
service, with the veteran having his first coronary artery 
bypass operation in 1988.  Under the circumstances of this 
case, for the service connection claim to be well grounded 
there would have to be competent medical evidence to link the 
organic heart disease with service.  Caluza, supra.  The 
Board finds no such medical evidence of causality has been 
submitted.  

The July 1996 opinion of Dr. Chess, that chest pains in 
service may have represented the onset of coronary artery 
disease, does not constitute competent medical evidence.  
First it suffers from its conjectural nature (see Tirpak, 
supra), and second and more importantly it is based on an 
incomplete and inaccurate factual premise that there was no 
attempt to rule out a cardiac etiology for the veterans 
chest pain (the actual historical records show cardiac causes 
of the veterans chest pain were investigated and ruled out 
on numerous occasions during and in the year following 
service).  As the statement from Dr. Chess is based on an 
inaccurate factual premise, it does not constitute competent 
medical evidence of causality as required for a well-grounded 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

With regard to the veterans statements and testimony, he is 
a layman and not competent to render a medical opinion 
regarding diagnosis or etiology of a disorder, and his 
statements do not serve to make the claim well grounded.  
Grottveit, supra.  Likewise, the veterans statements, as to 
what doctors purportedly told him regarding the etiology of 
his current disabilities, constitute hearsay medical 
evidence, as transmitted by a layman, which is not sufficient 
to render a claim well grounded.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

The veteran has not presented medical evidence linking the 
current coronary artery disease with service.  Without such 
competent evidence of linkage, the claim is not well grounded 
and must be denied.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for coronary artery disease is denied.


		
	L. W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
